Citation Nr: 1804810	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a compensable rating for residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968, and from November 1973 to November 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2017, the Veteran testified before the undersigned at the RO.  A transcript of the hearing has been reviewed and has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain identified private medical records and afford the Veteran with VA compensation examinations.

Right Shoulder 

The Veteran maintains that he injured his right shoulder during service.  Specifically, the Veteran testified that he suffered a shrapnel wound in 1967 while in Vietnam and was treated at the Wue field clinic.  See also Veteran's statement dated in August 2013.  He contends that, when treated in service, the physician may not have removed all the shrapnel resulting in his current right shoulder problems.

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a right shoulder disorder.  Further, the Veteran did not receive any medals indicative of combat service.  See DD Forms 214.  However, service personnel records indicate that the Veteran served in the Vietnam Counter Offensive Phase III campaign and the Tet Counter Offensive campaign.  
Moreover, an October 2011 private radiology report indicates evidence a 5mm foreign body in the soft tissue of the right humerus, as well as minimal spur formations on the right "AC" joint due to the degenerative process.  

During the June 2017 hearing, the Veteran testified that he received treatment from a private physician pertaining to the right shoulder in 2014 and 2015.  These records may be relevant to the current issue on appeal, to include the details regarding the foreign body in the Veteran's shoulder and the medical history regarding his symptoms.  As such, efforts should be made to obtain and associated them with the claims file.  Finally, the Veteran should be afforded a VA examination to assist in determining the nature and etiology of the Veteran's shoulder disorder, given the evidence of a current disability and the Veteran's lay contentions regarding an in-service injury.  

Lung Cancer Residuals

During the June 2017 Board hearing, the Veteran testified that his residuals associated with lung cancer (now in remission) had worsened since his last VA examination in May 2010.  See Board Hearing Transcript at pg. 11.  Although the Veteran submitted private treatment records from his oncologist, these records do not specifically address the requirements outlined in the rating criteria, to include pulmonary function test results.  For these reasons, a remand is necessary in order to afford the Veteran a contemporaneous examination so as to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment he received from 
Dr. Dennis Treece for his right shoulder disorder.  After obtaining the completed VA Form 21-4142, make reasonable efforts to obtain the private treatment records. Any records so obtained should be associated with the claims folder.

2.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right shoulder disability.  The entire claims file must be reviewed in conjunction with the examination. 

(a)  Clarify the presence of a current right shoulder disability and then for each diagnosed disability pertaining to the right shoulder, the examiner is to provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) was incurred in service or is otherwise related to it.  

(b)  In doing so, the examiner must specifically address whether the foreign body in the soft tissue of the right humerus is consistent with a shrapnel wound).  

The complete bases for all medical opinions must be provided.

4.  Schedule the Veteran for a VA respiratory examination in order to assess the current severity of his lung cancer residuals.  Any and all indicated evaluations, studies and tests deemed necessary, to include pulmonary function tests, by the examiner should be accomplished.

5.  After completing the actions detailed above, readjudicate the claims on appeal.  If any claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




